       Case: 1:18-cr-00650-SO Doc #: 18 Filed: 04/22/19 1 of 1. PageID #: 80



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                    :    CASE NO: 1:18CR650
                                             :
                         Plaintiff,          :
                                             :    JUDGE SOLOMON OLIVER, JR.
            -vs-                             :
                                             :
                                             :    ORDER PERMITTING VISIT
                                             :    WITH CLIENT
DARRYL L. ROLLINS,                           :
                                             :
                         Defendant.          :
                                             :



       Upon consideration of defendant’s Motion, the Court, orders that defendant Darryl L.

Rollins, currently being held at the Geauga County Jail will be examined by Dr. Farshid Afsarifard

in the Geauga County Jail at a date and time mutually agreed upon by all parties and that said

Motion is hereby granted.


       IT IS SO ORDERED.


                                              /s/ Solomon Oliver, Jr.  4/22/2019
                                             __________________________________
                                             HONORABLE SOLOMON OLIVER, JR.
                                             U.S. District Court Judge
